Opinion by
Ekwall, J.
It was stipulated that the merchandise consists of motion-picture film the same in all material respects as that involved in Technicolor Motion Picture Corp. v. United States (10 Cust. Ct. 157, C. D. 743). It was held that that case is distinguishable from the instant case in that there the importer made a consumption entry, and protest was filed against the collector’s liquidation of duties, while here the collector assessed liquidated damages, but the entry was liquidated free of duty. Government contended that the protest should be dismissed as untimely, having been filed more than 60 days after the decision of the collector as to the amount of the penal sum of the bond. It was held, however, that inasmuch as the entry was liquidated free of duty, the court was without jurisdiction to decide the question of the correctness of the penal sum of the bond. (Abstract 47165 cited.) The protest was therefore dismissed.